Citation Nr: 1526633	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for Parkinson's disease, due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife, and the Veteran's friend


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in Wilmington, Delaware in April 2014.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Based on his credible assertion of entering the Korean demilitarized zone (DMZ) during the period of time from April through July 1968, and resolving all doubt in his favor, it is at least as likely as not that the Veteran was exposed to herbicides.  

2.  The Veteran's Parkinson's disease is presumed to be related to his exposure to herbicides while serving in the DMZ of South Korea.  


CONCLUSION OF LAW

Parkinson's disease is presumed to be related to herbicide exposure resulting from active duty service that involved entering the Korean DMZ.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Herbicide exposure is also presumed for veterans certain units that served in or near the Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv).  

The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).   The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran's personnel records reflect that he served in Korea from January 1968 to July 1968, meaning that his dates of service in Korea partially overlap with the time period when herbicides were in use in the DMZ as indicated by 38 C.F.R. § 3.307(a)(6)(iv).  As noted in a July 2013 memorandum, the Veteran served in the 707th Maintenance Battalion, which was stationed at Camp Casey, located approximately 13 miles from the DMZ.  The Veteran's unit is not one of those referenced in 38 C.F.R. § 3.307(a)(6)(iv), and the July 2013 memorandum states that the history does not mention or document specific duties performed by unit members along the DMZ.  However, the Veteran's wife testified on his behalf at the April 2014 hearing that while in service the Veteran would travel to the DMZ to repair broken equipment that could not be brought to him at Camp Casey.  The Veteran's military occupational specialty (MOS) was turret artillery repairman, which is consistent with these assertions.  Therefore, the Board accepts the credibility of the lay testimony that the Veteran was present in the DMZ during the period when herbicides were utilized, in spite of the memorandum findings that there is no specific history in the Veteran's personnel records of members of the Veteran's unit performing duties in the DMZ.  Resolving all doubt in favor of the Veteran, the Board finds that it is at least as likely as not that he was exposed to herbicides in service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An April 2014 letter from the Veteran's treating neurologist asserts that the Veteran is being treated for Parkinson's disease.  The Veteran's Parkinson's disease symptoms affect his speech to the extent that he asked his wife to speak for him at his hearing, and his wife testified to his shaking, choking on food, being unable to walk well, and having lost his sense of smell.  The Board finds that the Veteran's Parkinson's disease has ascertainable residuals, and is thus manifested to a degree of at least 10 percent, as is required by 38 C.F.R. § 3.307.  See 38 C.F.R. § 4.124a, DC 8004.  As Parkinson's disease is one of the diseases for which a nexus can be presumed under 3.309(e), service connection is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.309(e).  


ORDER

Entitlement to service connection for Parkinson's disease, due to exposure to herbicides, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


